Case: 19-20275      Document: 00515527878         Page: 1    Date Filed: 08/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-20275                           August 14, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
GEORGE O. RILEY; TRENA LEEANN RILEY,

                                                 Plaintiffs-Appellants

v.

WELLS FARGO BANK, N.A.; CRESTMARK MORTGAGE COMPANY,
LIMITED; BARRETT DAFFIN FRAPPIER TURNER & ENGEL, L.L.P.,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:13-CV-608


Before KING, SMITH, and OLDHAM, Circuit Judges.
PER CURIAM: *
       In 2011, George and Trena Riley executed a mortgage loan modification
agreement with Wells Fargo Bank, N.A. (Wells Fargo) for their home in
Houston. In 2012, Wells Fargo sought to foreclose on the property because the
Rileys stopped making payments. The Rileys filed suit to halt the foreclosure
(Riley I), but the case was dismissed without prejudice. Soon thereafter, the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20275    Document: 00515527878      Page: 2      Date Filed: 08/14/2020


                                 No. 19-20275

Rileys filed a second suit (Riley II) to halt another attempt by Wells Fargo to
foreclose. The district court granted the defendants’ motions to dismiss in
2014, and the Rileys failed to appeal.
      After Wells Fargo successfully foreclosed on the Rileys’ property in 2015,
they filed a third suit (Riley III). The Rileys alleged that the assignments of
the mortgage note to Wells Fargo and eventual foreclosure were executed
through fraud, thereby depriving Wells Fargo of the standing to foreclose.
After the defendants moved to dismiss the suit, the Rileys moved to void the
judgment in Riley II pursuant to Federal Rule of Civil Procedure 60. They
argued in pertinent part that Wells Fargo committed fraud on the district court
by filing fraudulent documents to foreclose on the Rileys’ property. The district
court granted the motions to dismiss, and it denied the Rileys’ motion to void
the judgment in Riley II because only the court presiding over Riley II could
void the judgment.
      The Rileys appealed, and this court affirmed the district court’s
judgment, holding in relevant part that regardless of whether the Riley III
court had the power to void the Riley II judgment, “[t]he alleged manufacturing
and forgery of documents by the defendants does not amount to fraud on the
court within the meaning of [Rule 60(d)(3)].” Riley v. Wells Fargo Bank, N.A.,
715 F. App’x 413, 414 (5th Cir. 2018).
      In 2019, the Rileys, acting pro se, returned to Riley II and sought various
forms of relief. In pertinent part, the Rileys sought relief from the Riley II
judgment under Rule 60(b) and Rule 60(d)(3) of the Federal Rules of Civil
Procedure. They argued that Wells Fargo filed fraudulent documents with the
assistance of legal counsel to foreclose on their property.
      The district court denied the motion because it was untimely. The Rileys
filed a motion for reconsideration, which the district court denied, finding that



                                         2
    Case: 19-20275     Document: 00515527878      Page: 3   Date Filed: 08/14/2020


                                  No. 19-20275

the Rileys “briefed no legal arguments, nor did they produce any new evidence
that would persuade the Court to reconsider its previous Order.” The Rileys
timely filed a notice of appeal for the denial of the motion for relief from
judgment in Riley II and the motion to reconsider. However, on appeal, they
do not brief arguments regarding the denial of their motion to reconsider and
thus abandoned it as an issue before this court. See Mapes v. Bishop, 541 F.3d
582, 584 (5th Cir. 2008). They also purported to file a notice of appeal for the
underlying 2014 dismissal in Riley II.
      On appeal, the Rileys, acting pro se, primarily argue that the district
court abused its discretion by denying their Rule 60(d)(3) motion for relief from
the 2014 judgment because Wells Fargo’s actions constituted fraud on the
court. Specifically, Wells Fargo “misled the court and the [Rileys] to believe
that Wells Fargo had indeed purchased the [Rileys’] mortgage note in August
2009 . . . by filing both the mortgage note with the now voided endorsement
they knew then to be false along with an assignment of mortgage.”
      This court reviews the denial of a Rule 60(d)(3) motion for abuse of
discretion. Rodriguez v. Bank of Am., N.A., 693 F. App’x 376, 377 (5th Cir.
2017). The allegedly inauthentic documents cited by the Rileys were the basis
of the claims already adjudicated in Riley II. Rather than establishing proof of
fraud on the court, the Rileys are rehashing their substantive claims regarding
the lawfulness of the foreclosure proceeding, which this court has already held
did not constitute fraud on the court.       Riley, 715 F. App’x at 414 (citing
Tu Nguyen v. Bank of Am., N.A., 516 F. App’x 332, 335 (5th Cir. 2013)). Thus,
the district court did not abuse its discretion on this issue.
      Although unclear, it appears that the Rileys’ second issue on appeal
relates to Federal Rule of Civil Procedure 60(b)(3), which allows a court to
grant relief from a final judgment due to fraud, misrepresentation, or



                                         3
    Case: 19-20275    Document: 00515527878      Page: 4   Date Filed: 08/14/2020


                                  No. 19-20275

misconduct by an opposing party. They argue that the foreclosure judgment
in favor of Wells Fargo was based on fraudulent evidence. Generally, this court
reviews denials of relief under Rule 60(b)(3) for abuse of discretion. See Lowry
Dev., L.L.C. v. Groves & Assocs. Ins., Inc., 690 F.3d 382, 385 (5th Cir. 2012).
A party seeking relief under Rule 60(b)(3) must do so within a year after the
entry of judgment. FED. R. CIV. P. 60(c)(1). The district court entered the final
judgment in Riley II in 2014. Therefore, the Rileys’ motion under Rule 60(b)(3)
is untimely, and the district court did not abuse its discretion. FED. R. CIV.
P. 60(c)(1).
      The Rileys’ third and final argument on appeal is that their attorney’s
“abandonment” during the first round of litigation of Riley II permits them to
appeal the district court’s 2014 dismissal now. This court does not have the
power to grant an equitable exception to the jurisdictional requirement that
the Rileys had to file their notice of appeal within 30 days of the entry of
judgment, even when there has been an allegation of attorney abandonment.
See Perez v. Stephens, 784 F.3d 276, 284 (5th Cir. 2015) (citing 28 U.S.C. § 2107
and Federal Rule of Appellate Procedure 4). Therefore, this court does not have
the jurisdiction to review that issue.
      Accordingly, the judgment of the district court denying the Rileys’ motion
for relief from the Riley II judgment is AFFIRMED.




                                         4